FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   June 24, 2010
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 JUSTIN JOSEPH RUEB,

              Plaintiff - Appellant,
                                                         No. 09-1515
 NEW TIMES, INC.; ASSOCIATION                            (D. Colorado)
 OF ALTERNATIVE
 NEWSWEEKLIES; DARK NIGHT                   (D.C. No. 1:00-CV-00612-RPM-OES)
 PRESS; CLAY DOUGLAS; LARRY
 RICE; DORET KOLLERER;
 CHRISTINE DONNER; MAOIST
 INTERNATIONAL MOVEMENT;
 BARRIO DEFENSE COMMITTEE;
 ANTHONY LUCERO; MAXWELL
 THOMAS; DANIEL HERNANDEZ;
 ARTHUR McCRAY; GREG MOORE;
 TRAVIS COLVIN; MARTIN
 WILLIAMS,

              Plaintiffs,
 v.

 JOE ORTIZ, in his official capacity as
 Executive Director of the Colorado
 Department of Corrections,

              Defendant - Appellee.


                            ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Justin Rueb, a state prisoner and frequent filer in our court, 1 proceeding pro

se, appeals the district court’s denial of his motion to enforce a settlement

agreement, and the district court’s grant of the defendant’s motion for termination

of jurisdiction relating to enforcement of the settlement agreement. We affirm.

      On March 22, 2000, eight publishing entity plaintiffs and seven inmate

plaintiffs filed an action against the Colorado Department of Corrections

(“CDOC”), alleging that the CDOC improperly censored certain publications sent

by the publisher plaintiffs to the inmate plaintiffs. The title of the lawsuit was

New Times, Inc. v. Ortiz. Mr. Rueb, however, was not a party to the lawsuit.

The New Times action was not a class action, and was never certified as such.

The action challenged CDOC Administrative Regulation 300-26, contending the

CDOC arbitrarily and unjustifiably censored incoming magazines, newsletters,

books and other reading material based upon content. The New Times plaintiffs




      1
       Mr. Rueb has three other appeals pending in our court, and he has filed
more than two dozen other appeals.

                                         -2-
alleged that the substantive censorship criteria used by the CDOC violated their

First and Fourteenth Amendment rights.

      On August 10, 2004, the parties settled the New Times case, and the district

court approved the settlement on August 18, 2004. The settlement agreement

required the defendant, Joe Ortiz, as Executive Director of the CDOC, to

implement certain procedures and to refrain from altering an approved version of

Administrative Regulation 300-26 for a period of two years. Additionally,

plaintiffs’ counsel was permitted to monitor compliance with the settlement

agreement for the two-year period. The parties also stipulated that certain

portions of seized publications be returned to the named inmate plaintiffs.

      Director Ortiz points out paragraph 4 in the “Miscellaneous” section of the

settlement agreement, which provides as follows: “[t]he parties stipulate that the

terms of the Settlement Agreement are narrowly drawn, extend no further than

necessary to correct the alleged violation of Plaintiffs’ constitutional rights, are

the least intrusive means necessary to correct the alleged violation of Plaintiffs’

constitutional rights . . .” R. Vol. 2 at 44. The district court approved the parties’

stipulated extension of the monitoring and compliance period until November 10,

2006. No further extensions were sought or approved by the court.

      On May 13, 2009, Mr. Rueb filed a motion to enforce the settlement

agreement, complaining primarily of a limitation on the quantity of paperwork,

personal books, and magazines he could possess, as well as the denial of his

access to hardcore pornography. The district court ordered defendant Director

                                          -3-
Ortiz to respond. Mr. Ortiz responded, arguing that 1) Mr. Rueb lacked standing

to bring his claims in the New Times action; 2) Mr. Rueb’s motion failed to

allege any facts on which a finding of noncompliance could be based; and 3) the

express terms of the settlement agreement expired on November 10, 2006.

Mr. Ortiz also filed a separate motion for termination of jurisdiction relating to

enforcement of the settlement agreement, citing 18 U.S.C. § 3626(b). 2 Plaintiffs

responded to Mr. Ortiz’s motion and Mr. Ortiz, in turn, filed a reply. Mr. Rueb

filed another motion to enforce the consent decree, challenging various prison

policies, including policies directing the seizure of newspaper and magazine

clippings, prohibitions against the receipt of commercially made photos,

confiscation of calendars, and a ban on certain kinds of pornography.




      2
          18 U.S.C. § 3626(b) provides as follows:

             (1) Termination of prospective relief. — (A) In any civil action
      with respect to prison conditions in which prospective relief is
      ordered, such relief shall be terminable upon the motion of any party
      or intervener–
                   (i) 2 years after the date the court granted
                   or approved the prospective relief;
                   (ii) 1 year after the date the court has
                   entered an order denying termination of
                   prospective relief under this paragraph; or
                   (iii) in the case of an order issued on or
                   before the date of enactment of the Prison
                   Litigation Reform Act, 2 years after such
                   date of enactment.
             (B) Nothing in this section shall prevent the parties from
      agreeing to terminate or modify relief before the relief is terminated
      under subparagraph (A).

                                          -4-
      On October 16, 2009, the district court denied Mr. Rueb’s motion to

enforce the settlement agreement, concluding that Mr. Rueb had failed to allege

how the limitations on his reading materials and property violated the terms of the

settlement agreement. The district court also granted Mr. Ortiz’s motion for

termination of jurisdiction relating to enforcement of the settlement agreement,

and it closed the New Times case. Mr. Rueb filed this appeal, challenging both

decisions of the district court.

      We need not linger over this appeal. The district court clearly explained

why Mr. Rueb’s effort to enforce the settlement agreement fails. 3 Furthermore, as

the defendant points out, Mr. Rueb was never a party to the settlement agreement,

which, by its terms, was intended to be narrowly construed and enforced in favor

of the named plaintiffs in the New Times lawsuit, which did not include Mr.

Rueb. The court also explained why it was proper, under 18 U.S.C. § 3626(b), to

terminate jurisdiction relating to enforcement of the settlement agreement.

Mr. Rueb fails to rebut the district court’s conclusions on appeal. We accordingly

affirm the district court’s order for substantially the reasons stated in that order.

We deny Mr. Rueb in forma pauperis status on appeal, as we conclude this appeal




      3
       Mr. Rueb himself concedes that he had not “filed any affidavits or sworn
declarations in the district court . . . in support of the allegations made in [his]
Rule 71 consent decree enforcement motions.” Appellant’s Br. at 16.

                                          -5-
is frivolous, and we assess a PLRA strike against Mr. Rueb. 4 We direct

Mr. Rueb to make full payment of the filing fee forthwith.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




      4
        The frivolousness of this appeal is, in part, demonstrated by the fact that
the district court specifically discussed a prior unsuccessful attempt by another
inmate, Jacob Ind, to “enforce” the same consent decree. Mr. Ind’s case was
virtually identical to Mr. Rueb’s, and its lack of success should have alerted
Mr. Rueb to the futility of his own case. To the extent Mr. Rueb’s argument
about “possible plaintiff counsel replacement” is a request to appoint counsel for
him, we decline to do so. Appellant’s Br. at 36.

                                         -6-